Citation Nr: 1514355	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran was a member of the U.S. Army Reserve from 1988 to 1995.  During such period, he had active military service from December 1990 to September 1991.  The Veteran also had a period of active duty for training (ADT) from November 1989 to July 1990, as well as periods of inactive duty for training (IADT).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran's appeal previously included a claim to reopen for service connection for a thyroid disorder and a claim for service connection for irritable bowel syndrome (IBS).  In a September 2012 rating decision, the RO granted service connection for IBS.  In addition, in July 2014, the Board issued a decision granting reopening of the Veteran's claim for service connection for a thyroid disorder; however, it denied the claim on the merits.  Consequently, these two claims are not before the Board at this time.

In January 2015, along with a statement from the Veteran's attorney, a new medical statement was submitted relating the Veteran's thyroid condition to his military service.  Since service connection was previously denied in the July 2014 Board decision, the Board finds these statements constitute a claim to reopen for service connection for a thyroid disorder.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran appeared and testified at a Board videoconference hearing before the undersigned Veterans Law Judge in June 2013.  A copy of the transcript of this hearing has been associated with the claims file.  

In December 2014, the Veteran submitted a VA form 21-22a in favor of Attorney Brown thereby revoking his previous representation by the Disabled American Veterans.  Shortly thereafter, the Veteran's attorney submitted a motion for a new hearing contending that the there is good cause  to schedule a new hearing because the Veteran has retained legal counsel and desires to provide testimony guided by his legal counsel and to present legal arguments to better support his claim.  

After reviewing the June 2013 hearing transcript, the Board finds that there is good cause to provide the Veteran another hearing but for a different reason than presented by his attorney.  A review of the transcript for the June 2013 hearing demonstrates that a significant portion of the Veteran's testimony was indiscernible and unable to be transcribed making the hearing transcript inadequate for review.  A new hearing is, therefore, warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate Travel Board or videoconference hearing (whichever is available sooner) in accordance with applicable procedures.  The Veteran and his attorney should be provided with notice as to the time and place to report for said hearing.

2.  Thereafter the case should be returned to the Board for further appellate consideration.  The purpose of this remand is to ensure due process of law.  By this remand, the Board intimates no opinion, legal or factual, as to the ultimate disposition of this case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




